MORROW, RUSSELL O., Associate Judge.
This is an appeal from an order of the Circuit Court of the Fifteenth Circuit dismissing with prejudice the appellants’ amended complaint as to Def.endants-City of West Palm Beach and Hamilton Electric Co., and entering final judgment for said city and its insurer Liberty Mutual Insurance Co.
The amended complaint alleged that Sean Brian Hall, age 7, had been injured by fire which was started by Richard Witzel, age 8, who lighted matches or firecrackers while the boys were playing in a trash container known as a Dempster Dumpster. The Dumpster is alleged to be a large metal waste container designed for easy emptying, with two lids on top which could remain open or closed. It had sleeves about midway up on the outside which received the pickup forks. There were no such sleeves on the inside. It was reasonably easy for a child to climb into the Dumpster but difficult to climb out. The Dumpster contained a variety of combustible materials including excelsior or straw, grease and paper.
The pivotal point is whether the Dumpster constituted an attractive nuisance.
There is a failure to allege sufficient ultimate facts to establish that the Dumpster was inherently dangerous. The contents of the Dumpster are not in the category of “inflammable materials” such as “live wires”, “explosive substances” or “spring guns”.
The items causing the fire were matches and firecrackers which were not a part -of the Dumpster or its contents but were brought upon the scene and lighted by the eight year old defendant.
The order and judgment appealed are affirmed.
CROSS and MAGER, JJ., concur.